DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14, is/are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent Application Publication No. 2004/0229050 (hereinafter referred to as Li) in view of U. S. Patent Application Publication No. 2010/0071718 (hereinafter referred to as Le) and U. S. Patent Application Publication No. 2003/0219682 (hereinafter referred to as Wakiya).

	The difference between the claims is the Li does not disclose the exposure to the oxygen or its permeation to the first organic layer (the photoresist layer) and its content relative to the underlying organic (cap layer) (claims 4, 14).  Li does not disclose that the second organic layer is a photoresist and the first organic layer is can be an antireflective material (claim 3).
	Le, in the abstract, and in [0008]-[0018], discloses that the photoresist portions desired to be removed is exposed to UV and oxygen, and will necessary cause the photoresist layer (including 
	The difference between the claims and Li in view of Le is that Li in view of Le does not disclose that the second organic layer is a photoresist and the first organic layer is can be an antireflective material.
Wakiya, in paragraph nos. [0011]-[0021], discloses that the photoresist layer (the claimed second organic layer) on the substrate is coated with an overlying organic antireflective layer (the claimed first organic layer).
	Therefore, it would be obvious to a skilled artisan to expose the UV exposed- photoresist layer portion to oxygen as taught by Li because Li, in [0007], already teaches that the photoresist layer exposed to UV results in the reaction of oxygen in the atmosphere with the surface layer portions that are being subjected to the exposure i.e., Li performs the exposure in an .
Response to Amendment
Applicant’s remark with respect to the amendment filed August 16, 2021, that the amendment to claim 1, is supported by 
Response to Arguments
Applicant’s arguments, see Amendment and Remarks filed August 16, 2021, with respect to the rejection(s) of claim(s) 1-14, under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Wakiya, see paragraph no.3, above.
With respect to applicant’s argument that none of the references (Li or Le) disclose depositing a first organic layer on a photoresist layer, Li teaches the deposition of a first organic layer onto an underlying organic layer and Wakiya is relied upon to disclose .  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daborah Chacko-Davis whose telephone number is (571)272-1380.  The examiner can normally be reached on 9:30AM-6:00PM EST Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
/DABORAH CHACKO-DAVIS/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        November 17, 2021.